Name: 2006/493/EC: Council Decision of 19 June 2006 laying down the amount of Community support for rural development for the period from 1 January 2007 to 31 December 2013 , its annual breakdown and the minimum amount to be concentrated in regions eligible under the Convergence Objective
 Type: Decision
 Subject Matter: regions and regional policy;  cooperation policy;  Europe;  economic policy;  budget;  EU finance;  European construction
 Date Published: 2006-07-15; 2008-12-13

 15.7.2006 EN Official Journal of the European Union L 195/22 COUNCIL DECISION of 19 June 2006 laying down the amount of Community support for rural development for the period from 1 January 2007 to 31 December 2013, its annual breakdown and the minimum amount to be concentrated in regions eligible under the Convergence Objective (2006/493/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 69(1) thereof, Having regard to the proposal from the Commission, Whereas: (1) The amount of commitment appropriations for Community support for rural development under Regulation (EC) No 1698/2005, for the period from 1 January 2007 to 31 December 2013, its annual breakdown and the minimum amount to be concentrated in regions eligible under the Convergence Objective should be fixed in accordance with the Interinstitutional Agreement between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management of 17 May 2006 (2). (2) The total amount should include the amount for Bulgaria and Romania in view of the entry into force, on 1 January 2007, of the Treaty concerning the Accession of the Republic of Bulgaria and Romania to the European Union. If the Treaty of Accession does not enter into force on 1 January 2007 for one or both of those countries the total amount should be adapted accordingly, HAS DECIDED AS FOLLOWS: Sole Article The total amount of commitment appropriations for Community support for rural development for the period from 1 January 2007 to 31 December 2013 under Regulation (EC) No 1698/2005, its annual breakdown and the minimum amount to be concentrated in regions eligible under the Convergence Objective defined in Article 2(j) of that Regulation are set out in the Annex to this Decision. Done at Luxembourg, 19 June 2006. For the Council The President J. PRÃ LL (1) OJ L 277, 21.10.2005, p. 1. (2) OJ C 139, 14.6.2006, p. 1. ANNEX Total amount of commitment appropriations for 2007-2013, its annual breakdown and the minimum amount to be concentrated in the regions eligible under the Convergence Objective and its annual breakdown (1) EUR million, 2004 prices (2) 2007 2008 2009 2010 2011 2012 2013 Total Total amount EU-25, plus Bulgaria and Romania 10 710 10 447 10 185 9 955 9 717 9 483 9 253 69 750 Minimum amount for regions eligible under the Convergence Objective 27 699 (1) Before compulsory modulation and other transfers from market-related expenditure and direct payments of the common agricultural policy to rural development. (2) The amounts stated are rounded to the nearest million, while programming will be done to the nearest euro.